DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 4-7, 10, and 12-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 2, the claim recites “each previous computer configuration” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  There is no prior recitation of a previous computer configuration.  The Examiner notes that the parent claim originally recited “previous computer configuration information”, and “configuration” and “configuration information” are interchangeably employed throughout the claims.  If “configuration” and “configuration information” are distinct elements, then an original recitation for each with appropriately differentiating language is advised.  The Examiner reminds the Applicant to use consistent terminology when referencing previously established elements.  Clams 5, 7, 10, and 12-20 are rejected on the same basis.

Regarding claim 6, the claim recites “the clustered user” line 2.  There is insufficient antecedent basis for this limitation in the claim.  The parent claim originally recites clusters users.
Regarding claim 15, the claim recites “clustered users”.  It is unclear whether this is intended to be a new original recitation or a reference to the earlier clustered users of claim 13.
Regarding claim 16, the claim recites “the users”.  There is insufficient antecedent basis for this limitation in the claim.  Parent claim 13 originally recited “clustered users”.
Regarding claim 18, the claim recites “the computer device” in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Parent claim 13 originally recited a user’s computer device.
Regarding claims 4 and 13, where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “embeddings” in claims 4 and 13 is used by the claim in an undefined manner. The term is indefinite because the specification does not clearly redefine the term.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


monitoring and comparing computer configuration information.  Monitoring and comparing computer configuration are steps that can be carried out in the human mind.
 This judicial exception is not integrated into a practical application because claim 1 is solely directed towards monitoring and comparing steps without any additional elements.  Claim 7 does not integrate the judicial exception into a practical application because the additional components recited in claim 7 (memory, processor) represent the use of a general purpose computer to execute the mental process, which amount to mere use of a computer as a tool to perform the mental process.  The dependent claims likewise to not integrate the judicial exception into a practical application because they are directed solely towards additional steps that may be performed mentally.  For example, the use of algorithms does not integrate a mental process into a practical application, since algorithms may conceivably be performed in the human mind.  Steps detailing the number and types of comparisons likewise may be performed mentally as well.
The claims are determined as not including additional elements that amount to significantly more than the judicial exception for similar reasons.  Claim 1-12 do not recite any additional elements beyond the mental process (and therefore do not recite additional elements that amount to significantly more than the mental process), and the additional components of claim 7 represent the use of a general purpose computer to execute the mental process, which amount to mere use of a computer as a tool to perform the mental process.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 1-13 and 15-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,884,762. Although the claims at issue are not identical, they are not patentably distinct from each other because the application claims are anticipated by the patent claims.  The application claims are directed towards the same invention of the patent claims but recited in a broader form.  Because the application claims represent a broadened version of the patent claims, each limitation of the application claims is anticipated by a comparable limitation in the patent claims.  For example, while patent claim 1 recites additional steps compared to application claim 1, each of the steps of application claim 1 (monitoring, comparing) is recited in patent claim 1.  Similar reasoning may be applied to claims 7 and 13.  The dependent application claims identical to the dependent patent claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 7 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boss et al., U.S. Patent Application Publication No. 2008/0155534.  Boss is an Applicant-cited reference, and was also cited by the Examiner during prosecution of the parent application.
Regarding claim 7, Boss discloses a system comprising a memory storing instructions and a processor configured to execute the instructions [para. 0064: “A data processing system suitable for storing and/or executing program code will include at least one processor coupled directly or indirectly to memory elements through a system bus.”] to:
monitor the computer configuration information for a computer device [Fig. 2; Fig. 3]; 
[para. 0020: network of peers; para. 0036: user classification; para. 0037: configuration settings for college students] in order to determine how the computer configuration information has changed over time [para. 0034, 0038: user configuration changes], wherein the comparing determines how many features of the current computer configuration are different  [Fig. 3, step 310; para. 0039: “In embodiments, the comparing of the configuration settings may be based upon at least one of a predetermined degree of similarity, for example, 75% or 85% similarity, of configuration settings or upon a predetermined number of users, for example, the 200 most similar users.”].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hussein et al., U.S. Patent No. 9,826,416, discloses a wireless network that monitor configuration changes and identifies a best previous configuration.
Fitzgerald et al., U.S. Patent Application Publication No. 2018/0321951, discloses a system that compares a configuration image of a smart devices with previous configurations of similar smart devices.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JI H BAE whose telephone number is (571)272-7181. The examiner can normally be reached Monday to Thursday and every other Friday, 9 am to 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JI H BAE/Primary Examiner, Art Unit 2187                                                                                                                                                                                                       
U.S. Patent and Trademark Office
Phone: 571-272-7181 
Fax: 571-273-7181
ji.bae@uspto.gov